Citation Nr: 0907657	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-13 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, B.K., C.K.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1944 to June 
1946, and from January 1952 to December 1955.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In an April 2003 rating decision, the RO denied entitlement 
to service connection for the cause of the veteran's death, 
to DIC pursuant to 38 U.S.C.A. § 1318, and to Dependant's 
Educational Assistance (DEA).  Although the appellant did not 
appeal that decision, in October 2003, she submitted another 
claim for service connection for the cause of the veteran's 
death, again claiming his death was due to asbestos exposure.  
This new claim, for the same benefit based on the same theory 
as the prior claim, may be said to implicitly dispute the 
outcome of that decision, and to express a wish for further 
review.  In addition, it was received within a year of the 
April 2003 determination; under these circumstances, it is 
the Board's judgment that the current appeal is properly 
construed as stemming from the April 2003 rating decision.  
See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).  
Thus, there was no prior final denial, and the appellant need 
not submit new and material evidence to reopen the claim.  
See 38 U.S.C.A. §§ 5108, 7105 (West 2002).

The certified appeal also included the issue of entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318.  This 
issue was denied in the April 2003 rating decision, but not 
raised in the appellant's statements of October 2003 or 
August 2004.  The issue was not mentioned in the April 2004 
rating decision; however, the issue was listed in the 
statement of the case (SOC), although the discussion was 
limited to stating that the April 2003 decision as to that 
issue was incorporated by reference.  In addition, in her 
substantive appeal, the appellant indicated that she was 
appealing all issues listed in the SOC.  Therefore, that 
issue must be considered as part of the appeal.

The appellant was afforded a Board hearing, held by the 
undersigned, in January 2007.  A copy of the transcript has 
been associated with the record.

The appellant's claim was remanded by the Board for further 
development in March 2007.  As a result, the claim has been 
transferred to the Appeals Management Center (AMC) in 
Washington, D.C.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 2002 at the age of 75; 
lymphoma was certified as the immediate cause of death on his 
death certificate.  At that time, no other disorders were 
listed as other significant conditions contributing to death.  
The death certificate was amended, however, to include 
asbestosis as an underlying cause of the Veteran's death.  

2.  The Veteran had established service connection for 
residuals of a right ankle fracture, evaluated at 40 percent 
disabling, residuals of a total right knee replacement, 
status post fracture of the right tibia, evaluated at 30 
percent disabling, lumbosacral strain evaluated at 20 percent 
disabling, and non-compensable evaluations for left elbow 
bursitis and residuals of a fracture to the left index finger 
at the time of his death; he was not service-connected for 
any other disabilities, to include asbestosis, at the time of 
death.

3.  The preponderance of the evidence is against a finding 
that the asbestosis was incurred or aggravated by active 
service, or that asbestosis contributed substantially or 
materially to cause the Veteran's death.

4.  The veteran was rated totally disabled from September 
2001 until his death in August 2002; he was not continuously 
rated as totally disabled since his release from active duty 
in 1955.

5.  The veteran was not a former prisoner of war (POW).

6.  The appellant has not alleged that there was clear and 
unmistakable error (CUE) in any VA decisions issued during 
the veteran's lifetime; nor has she identified or submitted 
additional, previously unconsidered service department 
records that would provide a basis for reopening a previously 
decided claim.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1310, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2008).

2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 
1310, 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.22 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service connection for the cause of the Veteran's death

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the Veteran was exposed to asbestos during 
service; (2) development has been accomplished sufficient to 
determine whether or not the Veteran was exposed to asbestos 
either before or after service; and (3) a relationship exists 
between exposure to asbestos and the claimed disease in light 
of the latency and exposure factors. M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, Subsection (h).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause the 
veteran's death.  For a service-connected disability to be 
the cause of a death, it must singly or with some other 
condition be the immediate or underlying cause of death or be 
etiologically related to the cause of death.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312 (2008).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312 (c)(1).  Therefore, 
in order for service connection for the cause of the 
Veteran's death to be granted, it must be shown that a 
service-connected disorder caused the death or substantially 
or materially contributed to it.  A service-connected 
disorder is one which was incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131, 1310 (2008).

In this case, the evidentiary record shows that the immediate 
cause of the Veteran's death in August 2002 was lymphoma.  At 
that time, no other disorders were listed as other 
significant conditions contributing to death.  The death 
certificate was amended, however, to include asbestosis as an 
underlying cause of the Veteran's death.  An August 2002 
discharge summary noted that the Veteran's final pathology 
consisted of diffuse non-Hodgkin's lymphoma, pancytopenia, an 
intra-abdominal mass, secondary lymphoma, and pulmonary 
nodules most likely secondary to metastatic disease.  

At the time of death, the Veteran was not service connected 
for asbestosis, and a claim for entitlement to service 
connection for asbestosis was not filed during the Veteran's 
lifetime.  While the Veteran was not service connected for 
asbestosis at the time of his death, a CT scan in March 2002 
noted asbestos-related pleural changes.  Other respiratory 
disorders included chronic obstructive pulmonary disease 
(COPD) and pseudomonas pneumonia.  See Discharge report, 
August 2002.

To begin, the Board will first determine whether, as claimed 
by the appellant, the Veteran suffered from a pulmonary 
disorder as a result of asbestos exposure during his period 
of active duty.  As to asbestos-related diseases, the Board 
notes there are no laws or regulations specifically dealing 
with asbestos and service connection.  However, the VA 
Adjudication Procedure Manual, M21-1 (M21-1), and opinions of 
the United States Court of Appeals for Veterans Claims 
(Court) and General Counsel provide guidance in adjudicating 
these claims.

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA 
has issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular), that provides some guidelines for 
considering compensation claims based on exposure to 
asbestos.  Id.  The DVB circular was subsumed verbatim as § 
7.21 of Adjudication Procedure Manual, M21-1, Part VI  (This 
has now been reclassified in a revision to the Manual at M21- 
1MR, Part IV, Subpart ii, Chapter 2, Section C).  See also 
VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 
notes that inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  See 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  Exposure to any 
simple type of asbestos is unusual except in mines and mills 
where the raw materials are produced.  See id at 7.21(b)(1).  
The latent period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  See id at 7.21(b)(2).

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  See McGinty, 4 Vet. App. at 429.  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Symptoms 
and signs may include dyspnea on exertion and end-respiratory 
rales over the lower lobes.  Clubbing of the fingers occurs 
at late stages of the disease.  Pulmonary function impairment 
and cor pulmonale can be demonstrated by instrumental 
methods.  Compensatory emphysema may also be evident.  See 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(c).

Neither the Manual M21-1 nor the DVB Circular creates a 
presumption of exposure to asbestos solely from naval 
military service or from a particular occupation.  Rather, 
they are guidelines which serve to inform and educate 
adjudicators as to the high exposure of asbestos and the 
prevalence of disease found in particular occupations, and 
they direct that the raters develop the record; ascertain 
whether there is evidence of exposure before, during, or 
after service; and determine whether the disease is related 
to the putative exposure.  See Dyment v. West, 13 Vet. App. 
141, 146 (1999); see also Nolen v. West, 12 Vet. App. 347 
(1999); VAOPGCPREC 4-2000.

The first question that must be answered is whether the 
Veteran likely was exposed to asbestos during service.  
Turning to the applicable section of Manual M21-1, the 
Veteran's record is silent as to evidence that his duties 
included any asbestos-related activity as enumerated above.  
A review of the Veteran's personnel records associated with 
the claims file does not reveal any instance of asbestos 
exposure, nor is there any indication that the Veteran 
performed duties typically associated with asbestos exposure.  
It is also noted that the Veteran's service treatment record 
is negative for complaints, treatment, or diagnosis of a 
pulmonary disorder.  Further, the Veteran's lungs and chest 
were normal upon separation in December 1955.  The only 
defect noted at that time was a swollen right knee.  See 
Standard Form 88, December 16, 1955. 

After a thorough review of the claims file, the Board finds 
that there is not sufficient evidence to establish that the 
Veteran was exposed to asbestos while in service.  While the 
Veteran was a seaman, as noted above, the fact that the 
Veteran served in the Navy in the 1940's and 1950's does not 
create a presumption of asbestos exposure.  See Dyment.  The 
Veteran's DD-214 does not specify a military occupational 
specialty aside from "seaman."  During her Board hearing, 
the appellant testified that the Veteran may have slept under 
pipes that were wrapped in asbestos, but specific duties or 
assignments which may have resulted in asbestos exposure were 
not noted.  See Board hearing transcript, p. 7.  

As noted above, development must be accomplished sufficient 
to determine whether or not the Veteran was exposed to 
asbestos either before or after service in order to properly 
adjudicate a claim for service connection for a disability 
resulting from asbestos exposure.  Here, the appellant's 
claim was remanded by the Board in March 2007 for the purpose 
of obtaining a VA opinion as to the cause of the Veteran's 
death.  As per the remand instructions, the RO was instructed 
to verify the likelihood of in-service asbestos exposure, 
using current department guidelines, had the VA opinion 
yielded a positive correlation between asbestos-related lung 
disease and the Veteran's death.

In a September 2008 opinion, following a review of the claims 
file, the VA examiner indicated that the Veteran died from 
multiple, significant medical issues.  While it was noted 
that the Veteran was felt to have asbestosis lung disease 
while alive, presumed on the basis of a CT scan showing 
pleural disease, the Veteran had a 40 pack year smoking 
history.  It was further noted that asbestosis was not listed 
on the Veteran's discharge summary.  It was noted that the 
Veteran had complications metabolically from his hematologic 
cancers.  The examiner stated that hematologic cancers no 
doubt contributed to his defective immune system from 
battling pneumonia.  The examiner went on to state that the 
Veteran's primary respiratory problem was obstructive 
pulmonary disease secondary to smoking.  There was no 
evidence that pleural thickening played any role in the 
Veteran's development of pneumonia or failure to respond to 
treatment.  Therefore, the examiner opined that it was 
unlikely that the Veteran's asbestosis contributed in any 
fashion to his demise.  Rather, it was his multiple 
significant underlying medical conditions which resulted in 
his death.  

As noted in the September 2008 VA opinion, a March 2002 CT 
scan noted bilateral calcified pleural plaque, greatest in 
the mid-left lung.  The impression was asbestos-related 
pleural changes accounting for chest x-ray abnormalities.  
There was no evidence of significant interstitial disease.  
In a letter reporting these findings, L.F.D., M.D., did not 
include an opinion linking the Veteran's asbestos-related 
pleural changes to the Veteran's period of service.

A letter from a private physician, B.B.D., M.D., dated April 
2002, stated that the Veteran was seen in April 2002 with 
complaints of coughing for the past two months.  Since that 
time, the Veteran reported with a persistent cough, 
difficulty hearing, severe shortness of breath, generalized 
weakness, and chest wall discomfort.  Though the Veteran's 40 
pack year smoking history was noted, the physician also noted 
possible asbestos exposure while onboard a Navy vessel.

In a May 2002 medical report, the Veteran was diagnosed with 
asthmatic bronchitis, persistent, with no evident pneumonia.  
It was noted that the Veteran was a former smoker, and it was 
suspected that this was a significant underlying cause of his 
airway disease.  The Board further notes that the Veteran 
reported no asbestos exposure by history, and that his memory 
was poor.

In August 2003, B.B.D., M.D,. stated that the Veteran had 
clear-cut evidence of asbestos-related lung disease in April 
2002.  The physician further stated that, "Clearly, some of 
his respiratory symptoms were indeed related to exposure 
which, according to his history, occurred during his time 
spent in the Navy.  While I understand he expired recently 
due to other causes, there is no question in my opinion that 
he did have asbestos related lung disease as noted above."  
In February 2007, the same physician wrote another opinion, 
in which she stated that, "[The Veteran] clearly had 
asbestos-related pulmonary disease.  Within a reasonable 
degree of medical certainty, I believe this asbestos-related 
lung disease would have reduced his life expectancy.  I 
believe no one could say exactly by how much."

As noted, when the Veteran died in August 2002 at the age of 
75, lymphoma was certified as the immediate cause of death on 
his death certificate.  At that time, no other disorders were 
listed as other significant conditions contributing to death.  
The death certificate was amended, however, to include 
asbestosis as an underlying cause of the Veteran's death.  In 
response to a VA inquiry, the physician who amended the death 
certificated, S.D.G., M.D., noted that, as per page two, line 
five, of the Veteran's last hospital discharge summary, the 
Veteran had respiratory failure, which resulted in his death, 
as he chose not to have mechanical ventilation.  The 
physician stated that the Veteran's CT scan from July 2002 
showed asbestos-related pleural disease, which would restrict 
his lung capacity, thus contributing to his respiratory 
failure.  Thus, according to the physician, asbestos exposure 
contributed to the respiratory failure, which combined with 
his lymphoma likely led to his death.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.

As to the medical opinions within the record, the Board notes 
that, when faced with conflicting medical opinions, the Board 
must weigh the credibility and probative value of the each 
opinion, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board must account for evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the 
weight assigned to this evidence, the Board also looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).

While private medical evidence does demonstrate asbestos-
related lung disease, the Board does not find the private 
medical opinions of record to be probative in this case with 
regard to whether asbestos-related lung disease contributed 
substantially or materially to cause the Veteran's death.  In 
April 2002 and August 2003, B.B.D., M.D., stated that the 
Veteran had clear-cut evidence of asbestos-related lung 
disease, and that some of his respiratory symptoms were 
related to in-service exposure.  The Board notes that a 
review of the Veteran's claims file was not noted and that 
the physician relied upon the Veteran's own history to 
formulate her opinion.  Further, the Board notes that this 
appeal hinges on the question of the causal relationship 
between lung disease and the Veteran's death.  To that end, 
the physician opined that asbestos-related lung disease would 
have reduced the Veteran's life expectancy, within a 
reasonable degree of medical certainty.  The physician also 
stated in August 2003 that the Veteran expired due to other 
causes.  Therefore, not only is this opinion equivocal in 
nature, but it is also self-contradictory and therefore 
afforded little probative value.  

As to the physician who amended the Veteran's death 
certificate to reflect asbestosis as an underlying cause of 
the Veteran's death, S.D.G., M.D., noted that a CT scan 
demonstrated asbestos-related lung disease, restricting the 
Veteran's air capacity, and thus contributing to his 
respiratory failure because the Veteran and his family 
refused the assistance of a ventilator.  This, according to 
the physician, combined with lymphoma (listed as the primary 
cause of the Veteran's death), likely led to his death.  The 
Board notes that this opinion is also, ultimately, equivocal 
in nature.  Further, the physician amended the Veteran's 
death certificate to list asbestos-related lung disease as an 
underlying condition of the Veteran's death, even though the 
same provider failed to list a diagnosis of asbestosis on the 
Veteran's August 2002 discharge summary.  Finally, the Board 
notes that the amended death certificate, in itself, has 
little probative value, in that S.D.G., M.D., amended the 
Veteran's death certificate only after the appellant's claim 
was denied.

In contrast, the VA examiner in this case provided an 
unequivocal opinion stating that the Veteran did not die due 
to asbestos-related lung disease.  It was noted that the 
examiner reviewed the claims file, as was evident in the 
opinion and rationale.  Instead of relying only on a history 
from the Veteran, the examiner analyzed the record and 
discussed prior evidence of record in the opinion.  In 
September 2008, the examiner indicated that the Veteran died 
from multiple, significant medical issues.  While it was 
noted that the Veteran was felt to have asbestosis lung 
disease while alive, he also had a 40 pack-year smoking 
history.  It was further noted that asbestosis was not listed 
on the Veteran's discharge summary.  The examiner stated that 
hematologic cancers no doubt contributed to his defective 
immune system from battling pneumonia, and that the Veteran's 
primary respiratory problem was obstructive pulmonary disease 
secondary to smoking.  There was no evidence that pleural 
thickening played any role in the Veteran' development of 
pneumonia or failure to respond to treatment, and that it was 
unlikely that the Veteran's asbestosis contributed in any 
fashion to his demise.  

As such, the Board attaches the most probative value to the 
VA opinion dated in September 2008.  This opinion was well-
reasoned, detailed, and consistent with other evidence of 
record, including prior medical opinions of record and 
laboratory findings, and included a review of the claims 
file.  See Nieves-Rodriguez v. Peake, No. 06-312 (U.S. Vet. 
App. Dec. 1, 2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  The VA 
examiner reviewed the claims file, discussed pertinent 
medical findings, and described the opinion in detail.  As 
noted, the examiner specifically addressed the prior evidence 
of record.  The opinion is also consistent with the 
documentary record as set forth above.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  

To the extent that the appellant contends that the Veteran 
was exposed to asbestos in service, or that in-service 
asbestos exposure led to the Veteran's death, it is now well 
established that lay persons not shown to have medical 
training, such as the appellant, are not competent to comment 
on medical matters such as date of onset or cause of a 
disability, or how medical professionals should weigh medical 
evidence in rendering opinions.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements of the appellant offered in 
support of her claim are not considered competent medical 
evidence and do not serve to establish a medical nexus.

Accordingly, the Board finds that the most probative evidence 
of record establishes that the Veteran's asbestos-related 
lung disease was not related to his period of service, as 
evidence of in-service asbestos exposure has not been 
demonstrated.  In fact, as noted above, a medical report from 
May 2002 noted that the Veteran himself denied a history of 
asbestos exposure.  Further, the Board notes that, even if 
the Veteran had been service connected for an asbestos-
related lung disease at the time of his death, the most 
competent evidence of record finds that asbestos-related lung 
disease did not substantially or materially contribute to 
cause the Veteran's death.  The probative nature of the death 
certificate itself is called into question in this case, as 
the amendment to include asbestosis was not listed as an 
underlying cause of death until after the appellant's claim 
was denied.  Also, while the positive opinions of record are 
either equivocal, contradictory, or based solely upon the 
Veteran's own history, the VA opinion of record is probative 
in nature, unequivocal, and included an in-depth review of 
the record.  Therefore, the most probative medical evidence 
within the record does not demonstrate an etiological 
connection between the Veteran's asbestos-related lung 
disease his period of active duty, nor a substantial or 
material causal relationship between the Veteran's asbestos-
related lung disease and his death.  

Although the Board is sympathetic to the appellant and her 
claim, and certainly respects the service the Veteran 
provided to his country, the evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the 
preponderance is against the appellant's claim, and it must 
be denied.

II.  Dependency and Indemnity Compensation

Under 38 U.S.C.A. § 1318 (West 2002), VA will pay DIC to the 
surviving spouse of a veteran if the Veteran's death was not 
the result of his own willful misconduct and if at the time 
of death the Veteran was receiving, or entitled to receive, 
compensation for service-connected disability that was:

(1)  rated by VA as totally disabling for a 
continuous period of at least 10 years immediately 
preceding death;

(2)  rated by VA as totally disabling continuously 
since the veteran's release from active duty and 
for at least five years immediately preceding 
death; or

(3)  rated by VA as totally disabling for a 
continuous period of not less than one year 
immediately preceding death, if the veteran was a 
former prisoner of war (POW) who died after 
September 30, 1999.

See 38 C.F.R. § 3.22(a) (2008).

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" 
means that the Veteran filed a claim for disability 
compensation during his lifetime and one of the following 
circumstances is satisfied:

(1)  the veteran would have received total 
disability compensation at the time of death for a 
service-connected disability rated totally 
disabling for the period specified but for CUE 
committed by VA in a decision on a claim filed 
during the veteran's lifetime; or

(2)  additional evidence submitted to VA before or 
after the veteran's death, consisting solely of 
service department records that existed at the 
time of a prior VA decision but were not 
previously considered by VA, provides a basis for 
reopening a claim finally decided during the 
veteran's lifetime and for awarding a total 
service-connected disability rating retroactively 
in accordance with 38 C.F.R. §§ 3.156(c) and 
3.400(q)(2) for the relevant period specified; or

(3)  at the time of death, the veteran had a 
service-connected disability that was continuously 
rated totally disabling by VA for the period 
specified, but was not receiving compensation 
because:

(a)  VA was paying the compensation to 
the veteran's dependents;

(b)  VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to 
offset an indebtedness of the veteran;

(c)  the veteran had not waived retired 
or retirement pay in order to receive 
compensation;

(d)  VA was withholding payments under 
the provisions of 10 U.S.C. 
§ 1174(h)(2);

(e)  VA was withholding payments because 
the veteran's whereabouts were unknown, 
but the veteran was otherwise entitled 
to continued payments based on a total 
service-connected disability rating; or 

(f)  VA was withholding payments under 
38 U.S.C. § 5308 but determines that 
benefits were payable under 38 U.S.C. 
§ 5309.

See 38 C.F.R. § 3.22(b) (2008).

In the present case, the Board finds that the preponderance 
of the evidence is against the appellant's claim for DIC 
under the provisions of 38 U.S.C.A. § 1318 (2008).  The 
evidence of record shows that the Veteran was rated totally 
disabled from September 2001 until his death in August 2002; 
a continuous period of less than 10 years.  Specifically, the 
Veteran was service-connected for the following conditions: 
residuals of a right ankle fracture, evaluated at 40 percent 
disabling, residuals of a total right knee replacement, 
status post fracture of the right tibia, evaluated at 30 
percent disabling, lumbosacral strain evaluated at 20 percent 
disabling, and non-compensable evaluations for left elbow 
bursitis and residuals of a fracture to the left index 
finger.  The Veteran's combined disability rating was 70 
percent from August 31, 1999.  Moreover, the record reflects 
that he had been granted a TDIU rating since September 2001.

The record does not show, and the appellant does not allege, 
that the Veteran was a former POW or that he was continuously 
rated as totally disabled since his release from active duty 
in 1955.  Nor has she identified or submitted additional, 
previously unconsidered service department records that would 
provide a basis for reopening a previously decided claim.  

Moreover, the appellant has not alleged that there was CUE in 
any VA decisions that were issued during the Veteran's 
lifetime that would have entitled the Veteran to a total 
rating at any time prior to 2001.  See Andre v. Principi, 301 
F.3d 1354 (Fed. Cir. 2002) [any claim of CUE must be pled 
with specificity].  

Simply put, the record provides no basis for an award of DIC 
under 38 U.S.C.A. § 1318.  Accordingly, the claim must be 
denied.

While the Board remains sympathetic to the appellant and her 
claim, and certainly respects the service the Veteran 
provided to his country, there is no basis in VA law to allow 
the benefits sought in this case.  Under these circumstances, 
the appellant does not meet the basic eligibility 
requirements for entitlement to DIC under 38 U.S.C.A. § 1318, 
and her claim, therefore, must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal terminated because of the absence of legal merit or 
the lack of entitlement under the law).

III.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), Court held 
that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  

Prior to the initial adjudication of the appellant's claim, a 
letter dated in February 2003 satisfied the duty to notify 
provisions for the appellant's claims for entitlement to 
service connection for cause of the Veteran's death and DIC.  
The Board notes that an additional letter, which addressed 
the elements necessary to substantiate a claim for DIC, was 
sent to the appellant in December 2003.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The Board notes that  38 C.F.R. § 3.159 
was recently revised, effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the claim 
at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Despite this change 
in the regulation, the aforementioned notice letter informed 
the appellant that it was ultimately her responsibility to 
give VA any evidence pertaining to the claims and to provide 
any relevant evidence in her possession.  See Pelegrini II, 
at 120-21.  

In addition, specifically in the context of a claim for cause 
of death benefits under 38 U.S.C.A. § 1310 DIC, the Court 
held that section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The Court also held that a DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a non-
detailed application of the specific reasons why any claim 
made during the deceased veteran's lifetime was not granted.  
Id.  

The February 2003 letter informed the appellant what 
information and evidence was needed to support a claim for 
DIC based on the cause of the Veteran's death, including "a 
relationship between the cause of death and the injury, 
disease, or event in service."  This letter was provided to 
the appellant prior to the Hupp decision, so it did not take 
the form prescribed in that case.  However, that decision 
does not mandate remand by the Board for every DIC claim; 
remand is only required where the notice provided was 
inadequate and not otherwise shown to be non-prejudicial.  
Cf. Medrano v. Nicholson, 21 Vet.App. 165, 170-71 (2007) 
(Board is not prohibited from evaluating for harmless error, 
however, the Court gives no deference to any such evaluation, 
which is subject to the Court's de novo review). 

Although no Court cases have been decided explicitly 
addressing prejudicial error within the context of Hupp and 
DIC cases, guidance can be obtained from the line of cases 
concerning VCAA notice for increased rating cases.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  This is not an 
exclusive list of ways that error may be shown to be non 
prejudicial.  See Sanders, at 889.  In order for the Court to 
be persuaded that no prejudice resulted from a notice error, 
the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

Actual knowledge can also be established by statements or 
actions by the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
It is clear from the appellant's statements that she had 
actual knowledge of (a) what the veteran's service-connected 
disabilities were at the time of his death, and (b) that she 
needed medical evidence to establish a link between the cause 
of his death and an injury, event, or disease in service.  In 
her April 2005 substantive appeal, the appellant explicitly 
argued that the Veteran should have been service connected 
for asbestosis and that this condition caused or materially 
contributed to his death.  At her hearing before the 
undersigned in January 2007, the appellant testified as to 
the Veteran's post-service lung problems, possible in-service 
asbestos exposure, and her belief as to the reasons for his 
death.  Through her testimony, it was clear that she knew the 
nature of the Veteran's possible in-service asbestos 
exposure, and she also discussed her efforts to obtain 
medical opinions for her claim.

Moreover, the claimant's knowledge can be imputed to her 
through her representative.  In this case, she is represented 
by a veteran's group well-versed in veterans' benefits law.  
The Disabled American Veterans (DAV) advanced arguments on 
her behalf throughout this appeal, which showed that the 
organization clearly knew what was needed to prevail in this 
case.

In light of the foregoing, the Board finds that despite the 
fact the Hupp notice requirements were not explicitly met, 
that error was not prejudicial to the appellant.  The Board, 
therefore, finds that VA has discharged its duty to notify.   

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service medical records 
and relevant VA and private medical records are in the file.  
All available records identified by the appellant as relating 
to this claim have been obtained, to the extent possible.  
The Board finds that the record contains sufficient evidence 
to make a decision on the claim.  VA has fulfilled its duty 
to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2008).  

The Board notes that the appellant's representative, in a 
February 2009 brief, alleged a violation of the directives of 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In that case, 
the Court held that a remand by the Board confers upon the 
appellant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

Specifically, the appellant's representative alleged that the 
Board's March 2007 remand requested that a specialist review 
the claims file and provide an opinion.  Although an opinion 
was provided by a physician who specializes in VA 
compensation and pension examinations, the representative 
argues that the opinion does not meet the Stegall criteria, 
as the examiner is not a pulmonary specialist.  To that end, 
the Board notes that under 38 C.F.R. § 3.159(a)(1) (2008), 
"competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions."  Id.  In this instance, a compensation and 
pension physician fits squarely into the requirement of § 
3.159(a)(1) as one competent to provide diagnoses, 
statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 
563, 569 (2007).  Therefore, the Board finds that the 
directives of Stegall have not been violated, as the examiner 
is competent to render an opinion as to the cause of the 
Veteran's death.

With respect to the claim currently on appeal, an examiner 
offered an opinion in September 2008 regarding the cause of 
the Veteran's death.  This opinion is thorough and complete.  
The examiner noted that the claims file had been reviewed.  
Therefore, the Board finds this opinion is sufficient upon 
which to base a decision.  

The appellant's representative also argued that further 
medical inquiry should be conducted in this case, in 
particular by an independent medical examiner (IME). When, in 
the judgment of the Board, an additional medical opinion is 
warranted by the medical complexity or controversy involved 
in an appeal, the Board will obtain an IME. 38 C.F.R. § 
20.901(d). A claimant or his/her representative can request 
that the Board obtain an IME, and the request will be granted 
upon a showing of good cause, such as the identification of a 
complex or controversial medical or legal issue involved in 
the appeal that warrants obtaining such an opinion. 38 C.F.R. 
§ 20.902.

The Board concludes that referring this case for an IME is 
not warranted for the following reasons. First, the appellant 
has not shown good cause, in that a complex or controversial 
medical or legal issue involved in this appeal was not 
identified in conjunction with the request.  Her 
representative has proffered no valid reason to suggest that 
such a measure is necessary, given the well-settled law that 
the intra-VA claims adjudication process is non-adversarial. 
See e.g., Moore v. Gober, 10 Vet. App. 436 (1997); In the 
Matter of the Fee Agreement of James W. Stanley, Jr., 10 Vet. 
App. 105 (1997); Villeza v. Brown, 9 Vet. App. 353 (1996). 
Absent some cognizable information (i.e., not mere surmise) 
that would suggest that the medical opinions are tainted by 
bias, further medical inquiry is not warranted. Winsett v. 
West, 11 Vet. App. 420 (1998); see Boutwell v. West, 11 Vet. 
App. 387 (1998). Second, the Board's own review of the record 
does not disclose that there is a complex or controversial 
medical or legal issue in this case. Rather, there is medical 
evidence in favor of the appellant's claim that is outweighed 
by the negative evidence, as described above.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318 is denied.




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


